Citation Nr: 0720515	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to November 13, 
2002 for the grant of service connection for acute 
myelogenous leukemia (AML).  

2.  Entitlement to a permanent and total 100 percent 
evaluation for AML from June 1, 2003 to the present.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1977 and from January 1989 to January 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
May 2006.  

At the time of the Board hearing in May 2006, the veteran 
raised claims of entitlement to service connection for 
depression, a low back disability and for skin problems.  
These matters have not been developed or certified for appeal 
and are not inextricably intertwined with the issues now 
before the Board and are referred to the RO for appropriate 
action.

The issue of entitlement to a permanent and total 100 percent 
evaluation for AML from June 1, 2003 to the present is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will inform the appellant if any 
further action is required on his part. 


FINDINGS OF FACT

1.  The first competent evidence of record of a diagnosis of 
AML is dated in June 2002.

2.  On November 13, 2002, the veteran submitted his 
application for compensation for AML.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 13, 
2002, for the grant of service connection for AML have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the veteran's earlier effective date claim, there 
is, by law, no additional new and relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection.  See VAOPGCPREC 5-2004; 38 
C.F.R. § 3.400 (2006).  Resolution of the claim turn on the 
Board's application of the relevant law and regulations 
governing effective dates for service connection to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the date the claim for 
compensation was received.  See 38 C.F.R. § 3.400(a).  In 
other words, there is no medical opinion that would affect 
adjudication of the claim.  Consequently, the Board finds 
that VA did not have a duty to assist that was unmet.

The Board finds that no further VA notice is therefore 
required with respect to the veteran's earlier effective date 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir.  
2004); Sutton v. Brown, 9 Vet. App. 553 (1996).



Analysis

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
The date of entitlement to an award of service connection 
will be the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, it will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received. While the term 
"application" is not defined in the statute, the regulations 
use the terms "claim" and "application" interchangeably, and 
they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155.  See Norris v. West, 12 Vet.  App. 
413, 421 (1999), distinguishing between an original claim and 
a claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization, under 
38 C.F.R. § 3.157.

The evidence of record demonstrates that the veteran 
submitted his application for compensation for AML and other 
disabilities on November 13, 2002.  The veteran indicated on 
the application that he had been receiving treatment for AML 
from VA and private health care providers since June 2002.  
Associated with the claims file are VA and private medical 
records dated in June 2002 which document diagnoses of AML.  
Additionally, the veteran's spouse, who has medical training, 
has submitted a statement reporting on symptomatology she 
opined was due to the AML beginning in 1997.  The Board finds 
the evidence of record documents that the veteran had AML as 
of June 2002.  Furthermore, without getting into the 
probative value of the veteran's spouse statements, her 
statements indicate the presence of symptomatology which 
might be attributable to the AML which occurred prior to June 
2002.  

The claim for an earlier effective date must be denied, 
however, as there is absolutely no evidence of record dated 
prior to November 13, 2002 which indicates in any way that 
the veteran desired to claim entitlement to compensation for 
AML.  There is no document which could be construed as an 
informal claim which was received by VA prior to November 13, 
2002.  See 38 C.F.R. § 3.155.  The first communication from 
the veteran to VA is the November 13, 2002 application for 
compensation.  

As set out above, the effective date for a grant of service 
connection will be the latter of the date of submission of 
the claim or the date that entitlement arose.  In the current 
case, entitlement for service connection for AML arose as of 
June 2002 or prior but the date of receipt of the claim is 
November 13, 2002.  The RO was correct in assigning the 
effective date of November 13, 2002 for the grant of service 
connection and a 100 percent evaluation for AML.  

The Board notes there is no evidence of record which 
indicates in any way that the veteran actually applied for 
compensation for the AML prior to November 13, 2002.  Neither 
the veteran, his spouse nor the representative has argued 
that a claim for benefits was submitted prior to November 
2002.  

In this case, the claim of service connection for AML 
constituted a new claim, and the effective date of the grant 
of service connection is governed by the date of receipt of 
the claim, rather than by the date entitlement arose, because 
the date of receipt of the claim is the later of the two 
potential dates.  And since the claim was received in 2002 
more than 1 year after of separation from active service in 
1994, there is no factual or legal basis to assign an 
effective date that dates to the day following separation 
from service or within the one year after separation from 
service.  38 C.F.R. § 3.400(b)(2)(i).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an effective date prior to November 13, 2002 
for the grant of service connection for AML is not warranted.  
The appeal is denied.  


REMAND

The veteran is claiming entitlement to a permanent and total 
100 percent rating for his service-connected AML.  Subsequent 
to the last supplemental statement of the case which was 
issued in January 2006, additional evidence has been received 
including VA clinical records and statements from the veteran 
and his spouse.  The VA clinical records are dated in 2005 
and 2006 and some of them pertain to treatment rendered for 
AML.  The veteran has not waived RO consideration of the 
additional evidence.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Under the circumstances, 
the case must be returned to the RO for preliminary RO review 
of the new evidence.  

On the veteran's application for compensation which was 
received in November 2002, the veteran indicated that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  The Board observes that the record does not 
contain a copy of the determination granting such benefits or 
the clinical records considered in reaching the 
determination.  The record does not reflect that VA has 
sought to obtain those records.  Where VA has actual notice 
that the appellant is receiving disability benefits from the 
SSA, the duty to assist requires VA to obtain a copy of the 
decision and the supporting medical records upon which the 
award was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Because such records may be useful in adjudicating 
the veteran's claim, the Board finds that an effort should be 
made to obtain them.

The Board notes the veteran has not received complete 
notification as set out by VCAA regarding his claim for a 
permanent 100 percent evaluation for AML.  As this issue on 
appeal must be remanded to cure the procedural defects noted 
above, the Board finds that this presents an ideal time to 
provide the veteran with complete VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006); and the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are 
fully met.

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Review the claims file, to include 
all evidence received since the most 
recent supplemental statement of the 
case, and determine if entitlement to a 
permanent 100 percent evaluation is 
warranted for the AML from June 1, 2003.  
If the benefit remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


